[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: DEFENDANT'S MOTION TO DISMISS
The motion to dismiss is granted. A Notice of Lis Pendens was not filed on the land records of the town in which the mechanic's lien was recorded within one year from the date the said mechanic's lien was recorded as required by Connecticut General Statutes 49-39. Additionally, the defendants were not served with a copy of the recorded Notice of Lis Pendens in accordance with Connecticut General Statutes 52-325(c). The mechanic's lien is, therefore, invalid and discharged as a matter of law.
LAWRENCE L. HAUSER, JUDGE